DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election traverse of claims 1-16 in the reply filed on 12/22/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --PHASE CHANGE DEVICE WITH INTERFACING FIRST AND SECOND SEMICONDUCTOR LAYERS--

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Claim(s) 1 recite(s) the language (emphasis added) “of the second semiconductor layer, where in the first conditions and second conditions are different”, where “where in” should be written as --wherein--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznicek, US 10312438 B1.

As to claim 1, Reznicek discloses a phase change device (PCD) (see Fig Reznicek 13A) comprising: 
a first semiconductor layer (see Fig Reznicek 8C Ref 110) made of a first semiconductor material (see Col Reznicek 7 Lines 59-67) and having a first semiconductor thickness (see Col Reznicek 10 Lines 6-15), the first semiconductor layer further having a first interface surface and a first electrode surface, the first interface surface and first electrode surface being on opposite sides of the first semiconductor layer (see Fig Reznicek 8C Ref 110), the first semiconductor material transitioning between a first amorphous state (see Col Reznicek 7 Lines 59-67) and a first crystalline state (see Col Reznicek 7 Lines 59-67) at one or more first conditions (see Col Reznicek 7 Lines 59-67); a second semiconductor layer (see Fig Reznicek 8C Ref 115) made of a second semiconductor material (see Col Reznicek 9 Lines 51-67) and having a second semiconductor thickness (see Col Reznicek 10 Lines 6-15), the second semiconductor layer further having a second interface surface and a second electrode surface, the second interface surface and second electrode surface being on opposite sides of the second semiconductor layer (see Fig Reznicek 8C Ref 115), the first interface surface and the second interface surface being in electrical, physical, and chemical contact with one another at an interface (see Fig Reznicek 8C Refs 110 and 115), and the second semiconductor material transitioning between a second amorphous state (see Col Reznicek 9 Lines 51-67) and a second crystalline state (see Col Reznicek 9 Lines 51-67) at one or more second conditions (see Col Reznicek 9 Lines 51-67); a first electrode (see Fig Reznicek 8C Ref 105) in physical and electrical 
the first conditions and second conditions are different (see Col Reznicek 9 Lines 51-67; Annealing occurs at different time, thus are different.).

Allowable Subject Matter
Claims 12-16 and 21-24 are allowed.

Claims 2-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 12):
the first semiconductor material split into a first semiconductor crystalline layer with an epitaxial thickness less than the first semiconductor thickness and a first amorphous remainder layer with a remainder thickness

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
the first condition is a lower temperature and the second condition is a higher temperature.

The prior art does not appear to disclose (as recited in claim 10):
the first semiconductor layer is split into a first semiconductor crystalline layer with an epitaxial thickness less than the first semiconductor thickness and a first amorphous remainder layer with a remainder thickness.

The prior art does not appear to disclose (as recited in claim 11):
a diffusion blocking layer at the interface between the first semiconductor layer and the second semiconductor layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jo, US 9601692 B1 discloses a first semiconductor layer.

Cappelletti, US 20210249594 A1 discloses a first amorphous remainder layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/13/2022